

THIRD AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into this 11 day of December, 2017, by and between
SILICON VALLEY BANK, a California corporation (“Bank”) and AEROHIVE NETWORKS,
INC., a Delaware corporation (“Borrower”).
RECITALS
A.Bank and Borrower have entered into that certain Amended and Restated Loan and
Security Agreement dated as of February 18, 2016 (as the same may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 13 (Definitions).
(a)    The following new defined term is hereby inserted alphabetically in
Section 13.1 of the Loan Agreement:
“Liquidity” is, at any time, the sum of (a) the aggregate amount of unrestricted
and unencumbered cash and Cash Equivalents held at such time by Borrower in
Deposit Accounts or Securities Accounts maintained with Bank or its Affiliates,
and (b) the Availability Amount.


Active 33398170v2 220763.001325

--------------------------------------------------------------------------------




(b)    The definition of “Permitted Investments” set forth in Section 13.1 of
the Loan Agreement is hereby amended by deleting clause (f) in its entirety and
replacing it with the following:
(f)    Investments (i) by Borrower in Subsidiaries and (ii) by Subsidiaries in
other Subsidiaries or in Borrower, so long as (1) an Event of Default has not
occurred and is continuing and would not exist immediately after such
Investment, (2) Borrower has Liquidity of at least Fifteen Million Dollars
($15,000,000) immediately prior to, and immediately after, such Investment, (3)
Borrower and its Subsidiaries shall have complied with customary practices
related to such Investments, (4) such Investments are consistent with past
practices, and (5) such Investments are made in the ordinary course of business;
3.    Limitation of Amendments.
3.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (3) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (3) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower delivered to Bank on the March
31, 2015 remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;


2
Active 33398170v2 220763.001325

--------------------------------------------------------------------------------




4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (4) any law or regulation
binding on or affecting Borrower, (4) any contractual restriction with a Person
binding on Borrower, (4) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (4) the organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7.    Effectiveness. This Amendment shall be deemed effective upon (7) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(7) Borrower’s payment of Bank’s legal fees and expenses incurred in connection
with the negotiation and preparation of this Amendment.
[Signature page follows.]




3
Active 33398170v2 220763.001325

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BORROWER:


AEROHIVE NETWORKS, INC.




By /s/ John Ritchie
Name: John Ritchie
Title: CFO






BANK:


SILICON VALLEY BANK






By /s/ Kyle Larrabee
Name: Kyle Larrabee
Title: Vice President




[Signature Page to Third Amendment to Amended and Restated Loan and Security
Agreement]

